ORDER
PER CURIAM.
Appellant, Darryl Jackson (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis convicting him, after a jury trial, of felony possession of a controlled substance, section 195.202 RSMo 20001 and misdemean- or possession of drug paraphernalia, section 195.233. Defendant was sentenced to four years of imprisonment for the felony possession and one concurrent year of imprisonment for the misdemeanor possession. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment *199pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.